        Case 3:19-cr-00017-MMD-WGC Document 58 Filed 07/02/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                             Case No. 3:19-cr-00017-MMD-WGC
12
                    Plaintiff,
13                                                         ORDER APPROVING
            v.                                             STIPULATION TO CONTINUE
14                                                         REVOCATION HEARING
     DUSTIN MICHAEL JOSEPH,
15                                                         (FIRST REQUEST)
                    Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and CHRISTOPHER P. FREY, Assistant Federal

20   Public Defender, counsel for DUSTIN MICHAEL JOSEPH and NICHOLAS A.
21   TRUTANICH, United States Attorney, and MEGAN RACHOW, Assistant United States
22
     Attorney, counsel for the UNITED STATES OF AMERICA, that the Revocation of Supervised
23
     Release hearing set for July 8, 2020, at 9:00 AM, be vacated and continued to July 13, 2020, at
24
25   2:30 PM.

26          ///
        Case 3:19-cr-00017-MMD-WGC Document 58 Filed 07/02/20 Page 2 of 3




 1          This Stipulation is entered into for the following reasons:
 2          Mr. Joseph is scheduled to appear before this court for a Revocation Hearing on July 8,
 3
     2020, at 9:00 AM. Undersigned counsel request that this matter be continued to July 13, 2020,
 4
     at 2:30 PM., to allow the parties to continue negotiations toward a resolution of this matter.
 5
 6          1.      Failure to grant this extension of time would deprive the defendant continuity

 7   of counsel and the effective assistance of counsel.

 8          2.      Mr. Joseph is on bond and agrees to the continuance.

 9          3.      The parties agree to the continuance.

10          4.      This is the first request for a continuance.

11          DATED this 1st day of July, 2020.

12       RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
         Federal Public Defender                            United States Attorney
13
14    By /s/ Christopher P. Frey                       By    /s/ Megan Rachow
         CHRISTOPHER P. FREY                                MEGAN RACHOW
15
         Assistant Federal Public Defender                  Assistant United States Attorney
16       Counsel for                                        Counsel for the Government
         DUSTIN MICHAEL JOSEPH
17
18
19
20
21
22
23
24
25
26
                                                       2
       Case 3:19-cr-00017-MMD-WGC Document 58 Filed 07/02/20 Page 3 of 3




 1                                            ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Revocation Hearing currently set for July 8,
 4
     2020, at 9:00 AM, be vacated and continued to July 13, 2020, at 2:30 PM.
 5
 6
                         2nd day of July, 2020.
            DATED this ______
 7
 8
 9
                                                _________________________________
10
                                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   3
